Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/25/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 6 are is rejected under 35 U.S.C. 103 as being unpatentable over Kunimochi (US 20090135623, cited previously) in view of Kanbayashi (US 20210294018, cited previously)
Regarding claim 1, Kunimochi teaches a  light guide device (Fig.8D, wherein in Fig.8D, the microstructures are formed on the light entrance surface 2a, [0066]), adapted to a backlight module ([0002]) comprising a light-emitting device disposed at one side of a light incident surface of the light guide device, wherein the light guide device has a first surface and a second surface opposite to each other, the light incident surface is connected to the first surface and the second surface, the first surface comprises a plurality of light guide microstructures (6) arranged in a first direction, an extending direction of each of the plurality of the light guide microstructures is perpendicular to the light incident surface and cross sections of at least one part of the light guide microstructures in the first direction are non-isosceles triangles, wherein a distribution position of the light guide microstructures whose cross sections are non-isosceles triangles are symmetrical to a central axis (C’ in Fig.8D) of the light guide device in the first direction, and a maximum base angle of the cross section of each of the light guide microstructures is away from the central axis.
Kunimochi does not teach wherein the first surface further comprises a plurality of gradient regions arranged in the first direction, and the light guide microstructures are disposed in the gradient regions, wherein angles of the maximum base angles of the cross sections of the light guide microstructures in each of the gradient regions are identical, and the angles of the maximum base angles of the cross sections of the light guide microstructures M increase when a distance between each of the gradient regions and the central axis increases. 
It is a well-known technique in the art to vary the base angles of the prismatic structures in light guides as disclosed in Kanbayashi that teaches a light guide plate (Fig.8) with microstructures wherein the first surface comprises a plurality of gradient regions arranged in the first direction, and a light guide microstructure is disposed in the gradient regions (see separated regions/gradients in Figure below),

    PNG
    media_image1.png
    296
    673
    media_image1.png
    Greyscale
  and the angles of the maximum base angles of the cross sections of the light guide microstructures M increase when a distance between each of the gradient regions and the central axis increases (as shown in Figure above).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to increase the base angles with distance as disclosed in Kanbayashi in the device of Kunimochi, in order to improve the luminance uniformity ([0004] in Kanbayashi, Kunimochi already teaches the shape/arrangement of the microstructures, and the gradient nature of the microstructures arrangement are relied upon in Kanbayashi). 

 Kunimochi in view of Kanbayashi teaches a single microstructure in each gradient region and does not teach light guide microstructures disposed in each gradient region and wherein angles of the maximum base angles of the cross sections of the light guide microstructures in each of the gradient regions are identical. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to increase the number of microstructures in each gradient region (from one disclosed in  Kanbayashi) to a plurality of microstructures in the device of Kunimochi in view of Kanbayashi, since the mere duplication of the essential working parts of a device involves only routine skill in the art in order to achieve gradually improved luminance uniformity at the microstructures surfaces.

Regarding claim 2, Kunimochi in view of Kanbayashi teaches a light guide device wherein all cross sections of the light guide microstructures are non-isosceles triangles, and angles of the maximum base angles of the cross sections of the light guide microstructures are identical (from the teachings of Kunimochi in view of Kanbayashi).

    PNG
    media_image2.png
    294
    680
    media_image2.png
    Greyscale

 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimochi and Kanbayashi and further in view of Chen (US 10598985, cited previously)
 	Regarding claim 4, Kunimochi in view of Kanbayashi teaches the invention set forth in claim 3 above, but is silent regarding the first surface further comprises a non-gradient region located between the gradient regions, and the cross sections of the light guide microstructures located in the non-gradient region are isosceles triangles, and the central axis of the light guide device is located in the non-gradient region.
 	 Chen teaches a light guide plate with the first surface further comprises a non-gradient region located between the gradient regions, and the cross sections of the light guide microstructures located in the non-gradient region are isosceles triangles (110 in Fig.3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the isosceles and non-isosceles triangular pattern as disclosed in Chen in the device of Kunimochi in view of Kanbayashi in order to easily control the ray path (Col.1, lines 65-67 in Chen). 
Kunimochi in view of Kanbayashi and Chen does not teach the central axis of the light guide device is located in the non-gradient region. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the positions of the isosceles and non-isosceles triangular patterns such that the central axis of the light guide device is located in the non-gradient region in order to achieve the desired ray path by adjusting the positions of the two patterns.

Regarding claim 5, Kunimochi in view of Kanbayashi teaches the invention set forth in claim 3 above but is silent regarding the first surface further comprises a plurality of mixed regions located between the gradient regions, the cross sections of at least one part of the light guide microstructures located in the mixed regions are identical to the cross sections of the light guide microstructures disposed in one of the adjacent gradient regions, the cross sections of at least another part of the light guide microstructures located in the mixed regions are identical to the cross sections of the light guide microstructures disposed in another one of the adjacent gradient regions, and the at least one part of the light guide microstructures and the at least another part of the light guide microstructures are arranged in an alternating manner.
Chen teaches a light guide plate wherein the first surface further comprises a plurality of mixed regions located between the gradient regions, the cross sections of at least one part of the light guide microstructures located in the mixed regions are identical to the cross sections of the light guide microstructures disposed in one of the adjacent gradient regions, the cross sections of at least another part of the light guide microstructures located in the mixed regions are identical to the cross sections of the light guide microstructures disposed in another one of the adjacent gradient regions, and the at least one part of the light guide microstructures and the at least another part of the light guide microstructures are arranged in an alternating manner.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the triangular patterns as disclosed in Chen in the device of Kunimochi in view of Kanbayashi in order to easily control the ray path (Col.1, lines 65-67 in Chen). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimochi in view of Kanbayashi and further in view of Chen (US 20130286679 A1, cited previously)
 	Regarding claim 7, Kunimochi in view of Kanbayashi teaches the invention set forth in claim 1 above, but is silent regarding the vertex angles of the cross sections of the light guide microstructures has radius of curvatures.
 	 Chen teaches the vertex angles of the cross sections of the light guide microstructures has radius of curvatures (Fig.3C and 3D, [0094]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a curved vertex as disclosed in Chen in the device of Kunimochi in view of Kanbayashi in order to achieve an improved forward luminance ([0009] in Chen). 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimochi in view of Kanbayashi and further in view of Yuki (US 20140146561 A1, cited previously)  
 	Regarding claim 8, Kunimochi in view of Kanbayashi teaches the invention set forth in claim 1 above, but is silent regarding the second surface further comprises a plurality of bottom side light guide microstructures and the bottom side light guide microstructures extend in the first direction.
 	 Yuki teaches a light guide wherein the first surface (top surface) comprises of microstructures and also the second surface further comprises a plurality of bottom side light guide microstructures and the bottom side light guide microstructures extend in the first direction (Fig.1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use microstructures on both surface as disclosed in Yuki, in the device of Kunimochi in view of Kanbayashi, in order to improve illumination quality ([0007]).

	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Yuki (US 20140146561 A1, cited previously) in view of Kunimochi and Kanbayashi
Regarding claim 9, Yuki teaches a display apparatus (Fig.1), comprising a backlight (Abstract) module and a display module, wherein: the backlight module is configured to provide an illumination beam, the backlight module comprises a light-emitting device 21 and a light guide device 23 (Abstract), the light emitting device is disposed at one side of a light incident surface of the light guide device ,  the light-emitting device provides a light beam towards the light guide device, the light guide device receives the light beam to form the illumination beam, the light guide device has a first surface and a second surface opposite to each other, the light incident surface is connected to the first surface and the second surface, the first surface comprises a plurality of light guide microstructures 23e arranged in a first direction, and cross sections of at least one part of the light guide microstructures in the first direction are non-isosceles triangles, and an extending direction of each of the plurality of the light guide microstructures is perpendicular to the light incidence surface, and the display module is disposed in a transmission path of the illumination beam and is configured to receive the illumination beam to form a display image.

Yuki does not teach a distribution position of the light guide microstructures whose cross sections are non-isosceles triangles are symmetrical to a central axis of the light guide device in the first direction, and a maximum base angle of the cross section of each of the light guide microstructures is away from the central axis.

Kunimochi teaches a light guide device (Fig.8D), comprising a plurality of light guide microstructures wherein a distribution position of the light guide microstructures whose cross sections are non-isosceles triangles are symmetrical to a central axis of the light guide device in the first direction, and a maximum base angle of the cross section of each of the light guide microstructures is away from the central axis.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the prism arrangement as disclosed in Kunimochi in the device of Yuki in order to improve display quality ([0001] in Kunimochi).

Yuki in view of Kunimochi does not teach wherein the first surface further comprises a plurality of gradient regions arranged in the first direction, and the light guide microstructures are disposed in the gradient regions, wherein angles of the maximum base angles of the cross sections of the light guide microstructures in each of the gradient regions are identical, and the angles of the maximum base angles of the cross sections of the light guide microstructures M increase when a distance between each of the gradient regions and the central axis increases. 
It is a well-known technique in the art to vary the base angles of the prismatic structures in light guides as disclosed in Kanbayashi that teaches a light guide plate (Fig.8) with microstructures wherein the first surface comprises a plurality of gradient regions arranged in the first direction, and a light guide microstructure is disposed in the gradient regions (see separated regions/gradients in Figure below),

    PNG
    media_image1.png
    296
    673
    media_image1.png
    Greyscale
  and the angles of the maximum base angles of the cross sections of the light guide microstructures M increase when a distance between each of the gradient regions and the central axis increases (as shown in Figure above; Note: Kunimochi already teaches the shape/arrangement of the microstructures, and the gradient nature of the microstructures arrangement are relied upon in Kanbayashi). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to increase the base angles with distance as disclosed in Kanbayashi in the device of Yuki in view of Kunimochi, in order to improve the luminance uniformity ([0004] in Kanbayashi). 

Yuki in view of Kunimochi in view of Kanbayashi teaches a single microstructure in each gradient region and does not teach light guide microstructures disposed in each gradient region and wherein angles of the maximum base angles of the cross sections of the light guide microstructures in each of the gradient regions are identical. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to increase the number of microstructures in each gradient region (from one disclosed in  Kanbayashi) to a plurality of microstructures in the device of Yuki in view of Kunimochi in view of Kanbayashi, since the mere duplication of the essential working parts of a device involves only routine skill in the art in order to achieve gradually improved luminance uniformity at the microstructures surfaces.

Regarding claim 10, Yuki in view of Kunimochi and Kanbayashi teaches a display apparatus,wherein the first direction is parallel to the light incident surface.

Response to Arguments
The arguments filed by the Applicant on 4/25/22 is acknowledged, however they were not found to be persuasive. Applicant has argued that:
1. a. the prism elements in Fig.8D are formed on the light entrance surface whereas they are formed at the opposite/bottom surface, in Fig.3A/3B in Kunimochi and therefore, its (Fig.3A/3B) technical features cannot be shared with the prism shown in Fig.8D and Fig.3A/3B. 
b. Moreover, the prisms in Fig.3A-3B of Kunimochi are not symmetrical to a central axis as claimed.
The arguments are not found to be persuasive because Fig.8D and 3A/3B are not combined in any way in the rejection of claim 1. Fig.8D and Fig.3A/3B were only provided as example Drawings for the claimed invention, wherein Fig.8D not only fulfills all the limitations of claim 1, but is also combined with Kanbayashi, because in the amended claim, both Fig.8D of Kunimochi and also Fig. 8 of Kanbayshi have the prismatic elements on the light entrance surface or top surface. Therefore, Kunimochi in view of Kanbayashi teaches all the limitations of the amended claim 1. This also applies to the rejection of the previous claim 3, because Fig.8D (that is not combined in any way with Fig.3A/3B in Kunimochi) has the prismatic surfaces on the light entrance surface and Kanbayashi also teaches the prismatic elements to be on the top surface. It is further reiterated that Fig.8D and Fig.3A/3B were only cited as example drawings of Kunimochi in the rejection of claim 1 and they were not combined in any way in the rejection of the previous claim 1.
             2. The Applicant has argued for the second rejection of claim 1 using Fukiharu, that, the microstructures are parallel and not perpendicular to the light incidence surface. The arguments are not found to be persuasive because, like Kunimochi in view of Kanbayashi, Fukiharu also has the microstructures on the top surface, whereas the light source is formed on the side surface of the light guide which is a side that is perpendicular to the top and bottom surfaces. Therefore, it is not clear as to how the microstructures in Fukiharu can be parallel to the light incidence surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875